ANDERSON, J.
While the time given in the testimony of Gravly was different from that fixed by Heard, yet it was not entirely in conflict with the time fixed by Phillips.- Heard may have been mistaken as to the date the chickens were stolen, or Gravly may have been mistaken as to the date fixed by him. Moreover he subsequently fixed the time as that when he heard that the chickens were stolen. It was, therefore, for the ju,ry to determine .whether or not the witnesses were all testifying to the same offense. Nor does the fact that the witness Gravly fixed the time that he saw the defendant and others with the chickens as at the time he heard that Heard had lost his chickens violate the rule against hearsay testimony. He did not detail anything he heard —merely fixed a time as at the date of the rumor of a certain event.
The judgment of the circuit court is affirmed.
Tyson, C. J. and Denson and McClellan, JJ., concur.